Citation Nr: 1510738	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 2010.  He died in July 2010.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2014 for further development.  

The appellant presented testimony at a Board hearing in January 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2010 at the age of 38, due to the toxic effects of difluoroetane.

2.  At the time of his death, the Veteran was still on active duty and was not service-connected for any disability.   
 
3.  The evidence is at least in equipoise as to whether the Veteran's inhalation of difluoroetane was due to a psychiatric disability, and not the result of the Veteran's misconduct.  


CONCLUSION OF LAW

The criteria for an award of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, the appellant was sent a letter in August 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter provided notice as to how VA assigns an appropriate effective date and meets the criteria set forth by the United States Court of Appeals for Veterans Claims (Court) in Hupp.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At her Board hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained.  The undersigned also asked questions designed to elicit information that would substantiate the claim.  Ultimately the claim was remanded for a VA opinion.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The purpose of the Board's March 2014 remand was, in part, to obtain medical treatment records and to obtain a VA medical opinion.  The RO has fully complied with the remand instructions.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background and Analysis

The Veteran died on July [redacted], 2010, while still on active duty.  He was not service connected for any disability.  The Veteran's death was due to the toxic effects of difluoroetane.  The death occurred by "huffing" (inhaling intoxicating substances).  

The RO denied the claim on the basis of a Line of Duty Report that stated that the Veteran's death did not occur in the line of duty because it was due to the Veteran's own misconduct in the form of substance abuse.  

Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2014).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  [Emphasis added].  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2014).   The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014). 

In her January 2013 Board hearing testimony, the appellant testified that her husband was an exemplary soldier, but that he was under a lot of stress because their oldest daughter was diagnosed as being special needs dependent in 2003 (Transcript, p. 4).  The Veteran was deployed to Iraq at approximately that time (Transcript, p. 4).  He served in combat for eight months and then returned home so that the Veteran's daughter could have emergency surgery (Transcript, p. 5).  After 30 days at home, he was deployed back to a combat zone in Iraq (sometime in 2006) (Transcript, p. 6).  He eventually came back to be stationed at Fort Benning (Transcript, p. 6).  The climate (including extreme moisture in the air) at Fort Benning was "not right" for the Veteran's daughter, who was suffering from arthritis (a complication of lupus) and congestive heart failure (Transcript, p. 7).  The appellant and the Veteran decided that the appellant and the children should move to Colorado where the climate was drier.  This meant being separated yet again from the Veteran (Transcript, p. 7).  The daughter's condition deteriorated in November 2009 when she went to the hospital for pneumonia and was ultimately put on kidney dialysis (Transcript, p. 8).  The appellant testified that the Veteran was beginning to have nightmares, and she suspected that he might have posttraumatic stress disorder (PTSD) as a result of several deployments into combat (Transcript, pgs. 8-9).  She testified that he never sought any treatment because he was supposed to be a leader and he viewed treatment as a sign of weakness (Transcript, p. 9).  The appellant disagrees with the Line of Duty investigation report that reflects that the Veteran was mentally stable at the time of his death (Transcript, p. 12).  In short, it was the appellant's contention that the Veteran had a psychiatric disability (possibly PTSD) and that he was under a great deal of stress due to separation from his family, his daughter's illness, financial problems, etc.  She suggested that the Veteran's substance abuse was due to the mounting stresses.  The Veteran's daughter died approximately one month after he did (Transcript, p. 3).

A July 2010 Statement of Medical Examination and Duty Status reflects that the Veteran failed to show up for physical training.  When a fellow soldier went to his apartment, he found empty bottles of OxyContin and empty cans of air.  The Veteran was absent from his duty station without authority.  The medical opinion concluded that the Veteran was not under the influence of drugs or alcohol and that the "injury" (death) was incurred in the line of duty.    

A November 2010 Report of Investigation regarding Line of Duty and Misconduct Status (received in March 2011) found that the Veteran's death was not in the line of duty but was instead due to his own misconduct.  It found that the Veteran was released on an implied pass for the weekend on July 4, 2010, but then he failed to report for physical training on July [redacted], 2010.  When fellow soldiers went to retrieve him, they found him lying on the bedroom floor of his residence.  The report reflects that the Veteran's death was due to huffing compressed air and the toxic effects of difluoroetane.    

The crux of the issue in this case is whether the Veteran's substance abuse was due to willful misconduct or whether it was secondary to an organic disease or disability.  The Board remanded the claim in March 2014 with the express purpose of obtaining a medical opinion that would answer that question.  

Pursuant to the Board's March 2014 Remand, the RO obtained a medical opinion in December 2014.  She opined that there is no way to know whether the Veteran suffered from PTSD without resorting to speculation.  She stated that the reason she was unable to provide either a positive or negative nexus opinion was that there are no mental health records or psychiatric evaluation reports to review.  She noted that the only potential psychiatric problem noted in the records was insomnia, for which the Veteran was taking Lunestra.  She stated that there is no way to know if the insomnia was a symptom of PTSD.  She did note that the Veteran served in combat (in Iraq) in 2003 and that there could be a stressor from that.  She also noted that the Veteran had been promoted consistently during his first 12 years of service, before losing rank in 2009.  

The examiner in December 2014 opined that it was at least as likely as not that the Veteran's substance abuse, including abuse of inhalants and potential opioids could be due to increasing stress.  She explained that the development of insomnia is often associated with stress, and that it would be extremely unlikely that someone with a successful military career and regular promotions would begin abusing substances if they were not faced with stressful circumstances.  She noted that one potential source of stress may have been his step-daughter's worsening illness.  She acknowledged that records are lacking in terms of detailing other circumstances that the Veteran may have been facing.  However, based on the limited information, she noted that the only conclusion that could be offered is that the Veteran was likely facing some type of stress, including the worsening of his daughter's illness, which was likely associated with his pattern of substance abuse and loss of rank.  Finally, the examiner noted that although it is possible that the Veteran's death was a suicide, death by huffing is a less common means of suicide.  Furthermore, she noted that the very limited medical record does not indicate any suicidal ideation.   

The RO sought and obtained another VA medical opinion in January 2015.  This examiner reviewed the claims file and opined that it was less likely than not that the Veteran incurred PTSD during his military service.  However, he also opined that it was at least as likely as not that the Veteran's accidental death as a result of huffing cans of air was the result of an attempt to self-medicate his chronic pain from osteoarthritis of the right hip and/or self-medicate his acquired psychiatric disorder of insomnia.  The examiner found that insomnia was a manifestation of his increasing stress from his daughter's illness, prolonged family separation, and attempts to perform his military duties under these circumstances.   

The January 2015 examiner's rationale in support of his opinion was thorough.  He noted that the Veteran had a special needs daughter who was very ill with lupus, and that he had been separated from his family since 2006 so that his daughter could receive medical care in Colorado.  The examiner also noted that the Veteran had osteoarthritis of the right hip as a result of a 1996 motor vehicle accident.  He was scheduled for total hip replacement surgery and was challenged by his doctor to get off opioids.  The examiner stated unequivocally that the Veteran's accidental death while huffing "was not simply a case of illegal substance abuse, as the line of duty investigation concludes, labeling as misconduct, it was an attempt to self-medicate, to escape from the chronic pain of severe osteoarthritis of the hip and situational stress of separation from his family - his absence during his daughter's medical treatment for her worsening lupus - all while attempting to perform his duties as a soldier."

The Board notes that there are conflicting opinions regarding whether the Veteran's substance abuse and subsequent death was the result of the Veteran's own misconduct.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are substantial and significant factors which favor the valuation of the VA medical opinion over the opinion expressed in the November 2010 Line of Duty Investigation Report.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

The Board notes that the two opinions rendered most contemporaneously with the death of the Veteran are the July 2010 Medical Examination and Duty Status report and the November 2010 Report of Investigation.  The July 2010 Medical Examination report states that the Veteran's death was incurred in the line of duty.  The November 2010 Report of Investigation report states that the Veteran's death was not incurred in the line of duty because it occurred as a result of the Veteran's misconduct.  Neither opinion is accompanied by much of a rationale.  Neither opinion discusses the contentions made by the appellant (that the Veteran's substance abuse was a means of self-medicating a psychiatric disability brought on by in-service stress).  Neither opinion reflects that the author had access to the Veteran's claims file, although a lack of review of a VA claims file does not render a medical opinion incompetent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Rather, the focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Id.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  The Veteran was unable to report a history insofar as he was deceased.  The Board finds these two opinions to be in relative equipoise.

However, the RO then obtained two additional opinions.  Dr. N.E.B. (in December 2014) and Dr. J.W.M. (in January 2015) both examined the Veteran's claims file and thoroughly discussed it.  Moreover, they offered fully articulated opinions that were supported by thorough rationales.  These two medical opinions far outweigh the November 2010 Line of Duty determination, which did not even consider the appellant's contentions or the medical evidence that supported those contentions.  Both Dr. N.E.B. and Dr. J.W.M. found that it was at least as likely as not that the Veteran's substance abuse was due to increasing stresses incurred during service.  Moreover, Dr. J.W.M. specifically found that this was not simply a case of illegal substance abuse, as the Line of Duty investigation concludes.  He found that the substance abuse was an attempt to self-medicate the chronic pain of severe osteoarthritis of the hip (which was due to an in-service motor vehicle accident) and his acquired psychiatric disorder.   

The Board finds the evidence to be at least in equipoise.  In giving the appellant the benefit of the doubt, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.  



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


